The land had been sold at sheriff's sale under a judgment against the defendant, and the lessor of the plaintiff became the purchaser. The judgment and execution were shown, and among other title papers, in order to show a title in Wilson, a deed from Nicholson  Co., by JOHN M. CARRICK, attorney-in-fact.
Upon producing the power of attorney, which was dated the 9th of March, 1797, and executed in the presence of Matthew Clarkson, Mayor of Philadelphia, there was no seal of office, nor any other authentication, attached to it.